Citation Nr: 0412865	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code, 
beyond August 8, 1999. 


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 determination of 
the Education Center at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.




FINDINGS OF FACT

1.  The veteran served on active duty from August 7, 1986, to 
August 7, 1989.

2.  The veteran's delimiting date for the use of his 
educational assistance benefits was August 8, 1999.

3.  The veteran filed the pending claim for educational 
assistance benefits in June 2003.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, beyond August 8, 1999, have not been met.  
38 U.S.C.A. §§ 101(21); 3002(6); 3011, 3031 (West 2002); 
38 C.F.R. §§ 21.7020, 21.7042, 21.7050 (2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
generally applicable to claims like the one now before the 
Board. 

In this case, the RO notified the veteran in its July 2003 
determination and August 2003 statement of the case as to the 
laws and regulations governing entitlement to the benefits 
sought, the evidence considered, and the reasons for denial 
of the veteran's claim.  The RO specifically informed the 
veteran that the law precludes the award of any educational 
assistance benefits to him at this time, and that the law 
(and not the facts) governs the outcome of his claim.  
Moreover, the facts relevant to a complete evaluation of this 
claim, namely the veteran's date of birth, the delimiting 
date for his receipt of educational assistance benefits, and 
the date of his pending claim, are not in dispute.  As 
discussed below, the veteran's arguments in favor of 
entitlement to benefits do not comport with governing law and 
regulations and do not contradict any of the facts relied 
upon herein.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, there is no 
need for any further consideration of the VCAA at this time, 
and so the Board will proceed to adjudicate the merits of the 
claim. 

As noted, the pertinent facts of this case are not in 
dispute.  The veteran's Form DD-214 (Certificate of Release 
or Discharge from Active Duty) confirms that the veteran 
completed a period of active duty from August 7, 1986, to 
August 7, 1989, and received an honorable discharge, after 
which he was transferred to a unit of the United States Army 
Reserve.  

The veteran filed the pending claim for educational 
assistance in June 2003.  Accompanying his application was an 
enrollment certification, revealing his participation in a 
one-year on-the-job training program, to be held from May 
2003 to May 2004.
Thereafter, the RO notified the veteran in July 2003 that it 
had denied his request for educational benefits.  In this 
determination, the RO reminded the veteran that he had had 10 
years to apply for and utilize these benefits after his 
discharge from active duty: from August 8, 1989, to August 8, 
1999, his delimiting (ending) date for the receipt of such 
assistance.  The RO stated that because the veteran had 
applied for assistance after that date, he was ineligible for 
these benefits under the law.  The RO further notified the 
veteran that he may be eligible for educational assistance 
benefits after his delimiting date, if he had a disability 
that had prevented him from pursuing his education during 
this original period of eligibility.  The veteran appealed 
the RO's determination, and later perfected his appeal to the 
Board.    

The Board observes that the veteran originally met the basic 
eligibility requirements for educational assistance benefits 
under Chapter 30 because he first entered on active duty as a 
member of the Armed Forces after June 30, 1985, served at 
least three years of continuous active duty, previously 
completed the requirements for a secondary school diploma, 
and was released from active duty for further service in a 
Reserve component of the Armed Forces after service on active 
duty characterized as honorable.  38 U.S.C.A. § 3011(a) (West 
2002); 38 C.F.R. § 21.7042(a) (2003).  Accordingly, as noted 
by the RO, the veteran was eligible to receive educational 
assistance from August 8, 1989, to August 8, 1999.  

Generally, VA will not provide basic educational assistance 
to a veteran beyond 10 years from the date of his last 
discharge from a period of active duty of 90 days or more of 
continuous service.  See 38 U.S.C.A. § 3031(a) (West 2002); 
38 C.F.R. § 21.7050(a)(1)(i) (2003).    

The veteran contends that his last discharge from a period of 
active duty did not occur until his final discharge from his 
Reserve service in June 1994, and so he actually has 10 years 
from that date to utilize his educational assistance 
benefits.  He avers that his June 2003 claim was a timely 
request for such benefits, because it was submitted within 
his 10-year period of eligibility from June 1994 to June 
2004.  

38 C.F.R. § 21.7020 (2003) contains a list of terms relevant 
to evaluating claims for Chapter 30 educational assistance 
benefits.  38 C.F.R. § 21.7020(b)(1)(i)(A) (2003) defines 
active duty to include full-time duty in the Armed Forces, 
other than active duty for training.  See also 38 U.S.C.A. 
§ 101(21) (West 2002).  Notably, 
38 C.F.R. § 21.7020(b)(1)(ii)(C) (2003) states that the term 
active duty does not include any period during which an 
individual served under the provisions of 10 U.S.C.A. 
§ 511(d) (West 2002) pursuant to an enlistment in the Army 
National Guard or the Air National Guard, or as a Reserve for 
service in the Army Reserve, Naval Reserve, Air Force 
Reserve, Marine Corps Reserve or Coast Guard Reserve.  See 
also 38 U.S.C.A. § 3002(6) (West 2002).  Accordingly, the 
veteran's Reserve service from August 1989 to June 1994 may 
not be considered as active duty for purposes of determining 
the beginning date of his period of eligibility for the 
receipt of Chapter 30 educational assistance.  Therefore, the 
RO correctly determined that his beginning date was August 8, 
1989, the day after he completed his three-year period of 
active duty with the Army, and that his delimiting (ending) 
date for the use of his educational assistance benefits was 
in fact August 8, 1999, prior to the receipt of the claim now 
pending on appeal.  

The Board recognizes that VA educational assistance benefits 
are available to individuals who have completed certain 
qualifying periods of Reserve service, see 10 U.S.C.A. § 1606 
(West 2002), and that there are also provisions for combining 
a period of active duty with subsequent Reserve service in 
order to meet the criteria for receiving educational 
assistance.  See 38 U.S.C.A. § 3012 (West 2002).  There are, 
however, no available legal provisions for tolling the use of 
VA educational assistance benefits until completion of a 
period of Reserve service following qualifying active duty, 
as is the case here.  Upon his completion of active duty in 
August 1989 the veteran had 10 years from that time to 
utilize his available benefits.  Unfortunately, he waited too 
long to do so, and the Board has no available legal remedy to 
permit the veteran to access these benefits at this time.

VA law does allow a period of eligibility for the receipt of 
educational assistance benefits to be extended under certain 
limited circumstances.  Generally, if a veteran desires to 
extend his period of entitlement to educational assistance 
under Chapter 30, he must file a request for an extension of 
the aforementioned 10-year window within one year after his 
delimiting date.  See 38 C.F.R. §§ 21.1032(c)(1); 21.7051(a) 
(2003).  Here, however, the veteran first filed his claim for 
educational assistance in June 2003, over four years after 
his delimiting date.  

Pursuant to 38 C.F.R. § 21.1032(c)(2) (2003), a veteran may 
still file for an extension more than one year after his 
delimiting date, if he does so within one year after a 
physical or mental disability no longer prevents him from 
beginning or resuming a chosen program of education.  In this 
case, there is no indication that the veteran suffered from a 
mental or physical disability that prevented him from 
beginning his program of education before May 2003.  
Moreover, the Board observes that the RO specifically advised 
the veteran of this possibility in its July 2003 denial of 
benefits, but the veteran did not thereafter allege the 
existence of any such disability.  Accordingly, the Board may 
not act to extend the veteran's delimiting date at this time.

While the Board is aware of the veteran's arguments and 
concerns here, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  Therefore, the Board 
holds that, at this time, the veteran may not receive 
educational assistance benefits under Chapter 30 as a matter 
of law.  The Board has carefully reviewed the entire record 
in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Where the law, rather than the facts, however, is 
dispositive, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.  


ORDER

Entitlement to educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code, 
beyond August 8, 1999, is denied.

	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



